Citation Nr: 1738717	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-62 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for esophageal cancer. 


REPRESENTATION

Appellant represented by:	Amy Fochler, Attorney at Law


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 







INTRODUCTION

The appellant is a Veteran who served on active duty from March 1954 to July 1974.  This matter is before the Board of Veterans' Appeals (Board) from a December 2015 rating decision by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the matter is now with the Winston-Salem, North Carolina RO.  In his December 2016 substantive appeal, the Veteran requested a Travel Board hearing.  In an April 2017 written correspondence, the Veteran's attorney requested that the hearing request be cancelled.  See 38 C.F.R. § 20.702 (e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's esophageal cancer was not manifested in service or within a year following his discharge from active duty, and the preponderance of the evidence is against a finding that it is related to his service to include as due to exposure to contaminated drinking water therein.


CONCLUSION OF LAW

Service connection for esophageal cancer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

This matter was filed as a "Fully Developed Claim" (FDC) pursuant to VA's program to expedite claims.  The notice that accompanies the FDC form satisfies VA's duty to notify.

Regarding VA's duty to assist the Veteran, the RO has obtained his service treatment records (STRs), his VA treatment records, and private treatment records he identified.  The RO arranged for a VA medical opinion in October 2016.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1(1999); 38 C.F.R. § 3.303 (a).

Certain chronic diseases, including cancers, may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cancer).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride (VC), and other VOCs were also found to be contaminating the water-supply systems. Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune. These diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. 

During the pendency of this appeal, effective March 14, 2017, VA amended its adjudication regulations relating to presumptive service connection, adding eight diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  See 82 Federal Register 4173 (January 13, 2017).  This final rule amends 38 C.F.R. §§  3.307 and 3.309, and establishes presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have diagnoses of any of the following eight diseases: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  Notably, esophageal cancer is not among the eight listed diseases warranting presumptive service connection.  Service connection may nonetheless be established as due to such exposure by affirmative evidence supporting that theory of entitlement.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159 (a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual background 

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's service personnel records confirm that he was stationed at Camp Lejeune from February 1963 to July 1974.  His STRs are silent for complaints, treatment, or diagnoses related to esophageal cancer. 

Private treatment records show that the Veteran's esophageal cancer was diagnosed in July 2015.

In a May 2016 statement, the Veteran asserted that his esophageal cancer is related to his exposure to contaminated drinking water at Camp Lejeune.

In a September 2017 private opinion, the Veteran's oncologist, Dr. D.M. opined that it is at least as likely as not that exposure to contaminated water at Lejeune during active service caused the Veteran's adenocarcinoma of the esophagus.  The physician noted that the Veteran smoked "briefly and lightly" 45 years ago and had no prior history of alcohol use.  She noted that there was no evidence of prior Barrett's esophagus which is a typical cause of esophageal cancer, but the Veteran was stationed at Camp Lejeune during the water contamination.    

In October 2016, a VA physician who reviewed the record provided a medical advisory opinion in this matter. The physician noted that the Veteran was stationed at Camp Lejeune for approximately 5.35 years.  He noted that a study (from Agency for Toxic Substances and Disease Registry (2014)) which evaluated a cohort of Camp Lejeune civilians with an average employment on base of 2.5 years, found no elevated risk of esophageal cancer when compared to a control cohort, Camp Pendleton.  Additionally, the risk number in both camps was lower than that of the general population.  The physician noted that the Institute of Medicine (IOM) committee report states, "there is inadequate/insufficient evidence to determine whether an association exists between chronic exposure to solvents under review...and esophageal cancer."  The physician also stated that according to the Mayo Clinic, adenocarcinoma is the most common form of esophageal cancer in the U.S. and that it primarily affects Caucasian men over the age of 55.  He noted that risk factors for the development of esophageal cancer include drinking alcohol, smoking, and obesity.  The physician noted that the Veteran is a Caucasian male who was 79 years old at the time of diagnosis and that records show that he has been obese since 2002.  The physician opined that the Veteran's esophageal cancer is less likely than not due to or related to his exposure to contaminated water at Camp Lejeune.  He further noted that "as likely as not" requires a 50 percent probability and opined that while it is "possible" that the Veteran's esophageal cancer is related to his exposure to contaminated water; current scientific literature does not support his claim.   

In a November 2016 response to the October 2016 VA opinion, Dr. D.M. noted that the National Cancer Institute, Surveillance, Epidemiology, and End Results (SEERS) show that the rate of esophageal cancer has been decreasing over the past 10 years.  She noted that the Veteran had not had any significant tobacco or alcohol use and had no prior inflammatory changes such as prior Barrett's, achalasia, or tylosis.  Additionally, Dr. D.M. noted that the Veteran's BMI has been less than 30 for the entirety of his diagnosis. 

Analysis 

It is not in dispute that the Veteran now has esophageal cancer, treatment records show that the Veteran was diagnosed in July 2015.  His service personnel records show that he was stationed at Camp Lejeune from February 1963 to July 1974.  Accordingly, his exposure to contaminated drinking water at Camp Lejeune is conceded.  The critical question remaining is whether there is competent evidence of a nexus between his service, to include his exposure to contaminated drinking water therein, and his esophageal cancer.

There is no evidence, or allegation, that the Veteran's esophageal cancer was manifested in service.  Esophageal cancer was not diagnosed until July 2015, approximately 41 years after service.  Consequently, service connection for the esophageal cancer on the basis that such disability became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  Inasmuch as esophageal cancer is not listed among the 8 diseases for which presumptive service connection based on exposure to contaminated water at Camp Lejeune is warranted, presumptive service connection on that basis likewise is not warranted. 

What remains then is the question of whether, in the absence of a showing of onset in service and continuity since, or applicability of the chronic disease presumptions, the Veteran's esophageal cancer may somehow otherwise be related to his service.  That is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d, 1372, 1377 (Fed. Cir. 2007)

The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against his claim.  The credibility and weight to be attached to medical opinions is within the providence of the Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71(1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Supporting the Veteran's claim is a September 2011 letter/statement by the Veteran's private oncologist, who is acknowledged to be competent to provide medical opinions regarding the etiology of cancers, and who opined that the Veteran's esophageal cancer was at least as likely as not caused by his exposure to contaminated water at Camp Lejeune.  She indicated that he did not have any other significant risk factors for esophageal cancer.  She noted that he smoked only lightly more than 45 years ago, did not have a history of alcohol use, and did not have prior evidence of Barrett's esophagus, all typical causes of esophageal cancer.  In November 2016, the same oncologist reiterated that the Veteran had no significant risk factors for esophageal cancer and stated that "many of the cases of secondary malignancies related to the contaminated water at Camp Lejeune have occurred with the military."  However, the opinion does not cite to supporting medical literature and does not account for the factors that weigh against the Veteran's claim, including (as cited by the VA opinion against the Veteran's claim) that esophageal cancer has not been found to be among the diseases determined to be associated with exposure to contaminated water supply at Camp Lejeune, and that studies have not shown an increased incidence of esophageal cancers among servicemen stationed in Camp Lejeune, and presumed to have been exposed to contaminated water there, in comparison to a similar control group stationed at a different location.  The opinion also does not acknowledge that the Veteran as a male over age 55 falls within the group primarily affected by esophageal cancers.  Accordingly, that opinion likewise cannot be accorded substantial probative value.

The October 2016 opinion against the Veteran's claim is by a VA physician who as, a member of the Camp Lejeune Contaminated Water Project has specific subject matter expertise and is also at least equally competent to offer a medical opinion ion this matter.  The provider expressed familiarity with the entire record and provided a clear explanation of rationale for his opinion that the Veteran's esophageal cancer was less likely than not caused by exposure to contaminated water at Camp Lejeune.  In contrast to the private provider, the consulting VA physician cited to medical literature, noting that esophageal cancer primarily affects Caucasian men over the age of 55 (such as the Veteran) and that research does not suggest an association exists between esophageal cancer and contaminated drinking water at Camp Lejeune (as studies have not shown a greater incidence of esophageal cancer among servicemen stationed there.  The Board finds that opinion the more probative, and persuasive.  

The Board has considered the Veteran's own assertions that that his esophageal cancer is due to contaminated water exposure.  As a layperson he is not competent to provide an opinion regarding the etiology of his esophageal cancer (as that is a complex medical question).  He has not cited to medical literature/studies /treatises that relate esophageal cancers to Camp Lejeune's water supply.  As discussed above, the opinion by his private oncologist is outweighed in probative value by the opinion by the consulting VA physician.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Accordingly, his appeal seeking service connection for esophageal cancer must be denied.


ORDER

Service connection for esophageal cancer, to include as due to exposure to contaminated water supply at Camp Lejeune, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


